Title: Board of Visitors, University of Virginia, 17 July 1827
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        Tuesday. July 17. The board met, present the same as yesterday.
                        A letter was received and read from Professor Emmet, on the subject of the chemical laboratory.    The reading
                            of the minutes of the Faculty was resumed.
                        Professor Bonnycastle was admitted to a conference on the subject of the schools of Mathematics and of
                            Natural Philosophy.
                        Resolved that hereafter, there shall be a standing committee of the Visitors, to be appointed on the
                            first day of every meeting, whose duty it shall be to examine and report to the board, the state and condition of the
                            Library, the Philosophical and chemical apparatus, the Surgical instruments and anatomical preparations, the collections
                            in Natural History, the donation under the will of Mr Jefferson, and the buildings, enclosures, water works, grounds
                            & other property of the University.
                        Resolved that hereafter, in the school of Mathematics, in addition to what is now required by the
                            enactments, there shall be taught the application of Mathematics to Natural Philosophy; and in the school of Natural
                            Philosophy, shall be taught the application of Physical science to the arts. The board, however, reserves the right of
                            prescribing more accurate limits to this assignment of duty, and of otherwise modelling it, or repealing it, as may be
                            found expedient.
                        Resolved that Charles Bonnycastle, the professor of Natural Philosophy, be transferred to the chair of
                            Mathematics, vacated by the resignation of Professor Key: provided that such transfer shall in no manner affect the
                            contract entered into between the said Bonnycastle and the University, through their agent Francis W. Gilmer, otherwise
                            than by substituting for the duties required of the professor of Natural Philosophy, those required of the Professor of
                            Mathematics.
                        The secretary is requested to communicate the two foregoing resolutions to professor Bonnycastle.
                        The board then adjourned to tomorrow.
                        
                            
                                
                            
                        
                    